
	
		II
		111th CONGRESS
		1st Session
		S. 319
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2009
			Mr. Bingaman (for
			 himself and Mr. Durbin) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to provide grants
		  to promote positive health behaviors in women and children.
	
	
		1.Short titleThis Act may be cited as the
			 Community Health Workers Act of
			 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)Chronic diseases,
			 defined as any condition that requires regular medical attention or medication,
			 are the leading cause of death and disability for women in the United States
			 across racial and ethnic groups.
			(2)According to the
			 National Vital Statistics Report of 2001, the 5 leading causes of death among
			 Hispanic, American Indian, and African-American women are heart disease,
			 cancer, diabetes, cerebrovascular disease, and unintentional injuries.
			(3)Unhealthy
			 behaviors alone lead to more than 50 percent of premature deaths in the United
			 States.
			(4)Poor diet,
			 physical inactivity, tobacco use, and alcohol and drug abuse are the health
			 risk behaviors that most often lead to disease, premature death, and
			 disability, and are particularly prevalent among many groups of minority
			 women.
			(5)Over 60 percent
			 of Hispanic and African-American women are classified as overweight and over 30
			 percent are classified as obese. Over 60 percent of American Indian women are
			 classified as obese.
			(6)American Indian
			 women have the highest mortality rates related to alcohol and drug use of all
			 women in the United States.
			(7)High poverty
			 rates coupled with barriers to health preventive services and medical care
			 contribute to racial and ethnic disparities in health factors, including
			 premature death, life expectancy, risk factors associated with major diseases,
			 and the extent and severity of illnesses.
			(8)There is
			 increasing evidence that early life experiences are associated with adult
			 chronic disease and that prevention and intervention services provided within
			 the community and the home may lessen the impact of chronic outcomes, while
			 strengthening families and communities.
			(9)Community health
			 workers, who are primarily women, can be a critical component in conducting
			 health promotion and disease prevention efforts in medically underserved
			 populations.
			(10)Recognizing the
			 difficult barriers confronting medically underserved communities (poverty,
			 geographic isolation, language and cultural differences, lack of
			 transportation, low literacy, and lack of access to services), community health
			 workers are in a unique position to reduce preventable morbidity and mortality,
			 improve the quality of life, and increase the utilization of available
			 preventive health services for community members.
			(11)Research has
			 shown that community health workers have been effective in significantly
			 increasing health insurance coverage, screening and medical follow-up visits
			 among residents with limited access or underutilization of health care
			 services.
			(12)States on the
			 United States-Mexico border have high percentages of impoverished and ethnic
			 minority populations: border States accommodate 60 percent of the total
			 Hispanic population and 23 percent of the total population below 200 percent
			 poverty in the United States.
			3.Grants to
			 promote positive health behaviors in womenPart P of title III of the
			 Public Health Service Act (42 U.S.C.
			 280g et seq.) is amended—
			(1)by redesignating the second section 399R
			 (relating to the amyotrophic lateral sclerosis registry (42 U.S.C. 280g–7)) and
			 the third section 399R (relating to support for patients receiving a positive
			 diagnosis of down syndrome or other prenatally or postnatally diagnosed
			 conditions (42 U.S.C. 280g–8)) as sections 399S and 399T respectively;
			 and
			(2)by adding at the end the following:
				
					399U.Grants to
				promote positive health behaviors in women
						(a)Grants
				authorizedThe Secretary, in collaboration with the Director of
				the Centers for Disease Control and Prevention and other Federal officials
				determined appropriate by the Secretary, is authorized to award grants to
				States or local or tribal units, to promote positive health behaviors for women
				and children in target populations, especially racial and ethnic minority women
				and children in medically underserved communities.
						(b)Use of
				fundsGrants awarded pursuant to subsection (a) may be used to
				support community health workers—
							(1)to educate,
				guide, and provide outreach in a community setting regarding health problems
				prevalent among women and children and especially among racial and ethnic
				minority women and children;
							(2)to educate,
				guide, and provide experiential learning opportunities that target behavioral
				risk factors including—
								(A)poor
				nutrition;
								(B)physical
				inactivity;
								(C)being overweight
				or obese;
								(D)tobacco
				use;
								(E)alcohol and
				substance use;
								(F)injury and
				violence;
								(G)risky sexual
				behavior; and
								(H)mental health
				problems;
								(3)to educate and
				guide regarding effective strategies to promote positive health behaviors
				within the family;
							(4)to educate and
				provide outreach regarding enrollment in health insurance including the State
				Children's Health Insurance Program under title XXI of the
				Social Security Act, Medicare under
				title XVIII of such Act and Medicaid under title XIX of such Act;
							(5)to promote
				community wellness and awareness; and
							(6)to educate and
				refer target populations to appropriate health care agencies and
				community-based programs and organizations in order to increase access to
				quality health care services, including preventive health services.
							(c)Application
							(1)In
				generalEach State or local or tribal unit (including federally
				recognized tribes and Alaska native villages) that desires to receive a grant
				under subsection (a) shall submit an application to the Secretary, at such
				time, in such manner, and accompanied by such additional information as the
				Secretary may require.
							(2)ContentsEach
				application submitted pursuant to paragraph (1) shall—
								(A)describe the
				activities for which assistance under this section is sought;
								(B)contain an
				assurance that with respect to each community health worker program receiving
				funds under the grant awarded, such program provides training and supervision
				to community health workers to enable such workers to provide authorized
				program services;
								(C)contain an
				assurance that the applicant will evaluate the effectiveness of community
				health worker programs receiving funds under the grant;
								(D)contain an
				assurance that each community health worker program receiving funds under the
				grant will provide services in the cultural context most appropriate for the
				individuals served by the program;
								(E)contain a plan to
				document and disseminate project description and results to other States and
				organizations as identified by the Secretary; and
								(F)describe plans to
				enhance the capacity of individuals to utilize health services and
				health-related social services under Federal, State, and local programs
				by—
									(i)assisting
				individuals in establishing eligibility under the programs and in receiving the
				services or other benefits of the programs; and
									(ii)providing other
				services as the Secretary determines to be appropriate, that may include
				transportation and translation services.
									(d)PriorityIn
				awarding grants under subsection (a), the Secretary shall give priority to
				those applicants—
							(1)who propose to
				target geographic areas—
								(A)with a high
				percentage of residents who are eligible for health insurance but are uninsured
				or underinsured;
								(B)with a high
				percentage of families for whom English is not their primary language;
				and
								(C)that encompass
				the United States-Mexico border region;
								(2)with experience
				in providing health or health-related social services to individuals who are
				underserved with respect to such services; and
							(3)with documented
				community activity and experience with community health workers.
							(e)Collaboration
				with academic institutionsThe Secretary shall encourage
				community health worker programs receiving funds under this section to
				collaborate with academic institutions. Nothing in this section shall be
				construed to require such collaboration.
						(f)Quality
				assurance and cost-effectivenessThe Secretary shall establish
				guidelines for assuring the quality of the training and supervision of
				community health workers under the programs funded under this section and for
				assuring the cost-effectiveness of such programs.
						(g)MonitoringThe
				Secretary shall monitor community health worker programs identified in approved
				applications and shall determine whether such programs are in compliance with
				the guidelines established under subsection (f).
						(h)Technical
				assistanceThe Secretary may provide technical assistance to
				community health worker programs identified in approved applications with
				respect to planning, developing, and operating programs under the grant.
						(i)Report to
				congress
							(1)In
				generalNot later than 4 years after the date on which the
				Secretary first awards grants under subsection (a), the Secretary shall submit
				to Congress a report regarding the grant project.
							(2)ContentsThe
				report required under paragraph (1) shall include the following:
								(A)A description of
				the programs for which grant funds were used.
								(B)The number of
				individuals served.
								(C)An evaluation
				of—
									(i)the effectiveness
				of these programs;
									(ii)the cost of
				these programs; and
									(iii)the impact of
				the project on the health outcomes of the community residents.
									(D)Recommendations
				for sustaining the community health worker programs developed or assisted under
				this section.
								(E)Recommendations
				regarding training to enhance career opportunities for community health
				workers.
								(j)DefinitionsIn
				this section:
							(1)Community
				health workerThe term community health worker means
				an individual who promotes health or nutrition within the community in which
				the individual resides—
								(A)by serving as a
				liaison between communities and health care agencies;
								(B)by providing
				guidance and social assistance to community residents;
								(C)by enhancing
				community residents' ability to effectively communicate with health care
				providers;
								(D)by providing
				culturally and linguistically appropriate health or nutrition education;
								(E)by advocating for
				individual and community health or nutrition needs; and
								(F)by providing
				referral and followup services.
								(2)Community
				settingThe term community setting means a home or a
				community organization located in the neighborhood in which a participant
				resides.
							(3)Medically
				underserved communityThe term medically underserved
				community means a community identified by a State—
								(A)that has a
				substantial number of individuals who are members of a medically underserved
				population, as defined by section 330(b)(3); and
								(B)a significant
				portion of which is a health professional shortage area as designated under
				section 332.
								(4)SupportThe
				term support means the provision of training, supervision, and
				materials needed to effectively deliver the services described in subsection
				(b), reimbursement for services, and other benefits.
							(5)Target
				populationThe term target population means women of
				reproductive age, regardless of their current childbearing status and children
				under 21 years of age.
							(k)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section $15,000,000 for each of fiscal years 2010, 2011, and
				2012.
						.
			
